 

¥"l

ease 1:18-0r-00339-Jl\/ll= Documem 17 Fil@@lgf§)§§)§§®e‘l:of€__""

 

 

 

1 DOC` }F:ii,l\"'f`
(l:l_l-‘Cl'lzomC/\\l_ly FIl.l~:D
UNITED STATES DISTRICT COURT fD(\CH_
SOUTHERN DISTRICT OF NEW YORK l j ‘ JAN l b
- - - - - - ~ - - - - - - ~ - x ll)[\l'i_:I-'il_lio;_ _201’.9
UNITED STATE'.S OF AMERICA : SUPERSEDING~ INDICTMENT
~ v. - : Sl 18 Cr. 889 (JMF)
IBR.AHIM MIZR_AHI,
a/k/a “Albert Mizrahi,”
a/k/a “Abraham Mizrahi,”
Defendant.
_ _ _ _. __ __ _ _ _ _ _ _ _ __ _. X
COUNT ON'E
(Wire Fraud)
The Grand Jury charges:
l. From at least in or about April 2018, up to and

including in or about August 2018, in the Southern District of
New York and elsewhere, IBRAHIM MIZRAHI, a/k/a “Albert Mizrahi,”
a/l</a “Abraham Mizrahi," the defendant, willfully ana knowingly,
having devised and intending to devise a scheme and artifice to
defraud, and for obtaining money and property by means of false
and fraudulent pretenses, representations, and promises, and
attempting to do so, transmitted and caused to be transmitted by
means of wire, radio, and television communication in interstate
and foreign commerce, writings, signs, signals, pictures, and
sounds for the purpose of executing such scheme and artifice, to
wit, MIZRAHI participated in a scheme to defraud, by telephone,

email, and wire transfers of funds, among other means and

Case 1:18-cr-00889-.]I\/|F Document 17 Filed 01/15/19 Page 2 of 6

methods, a factoring company (“Factoring Company-l”), which had
entered into a factoring agreement with an apparel company
(“Apparel Company-l”) owned and operated by MIZRAHI, by creating
and submitting invoices for factoring that were false,
fraudulent, and fictitious and did not reflect goods that had
been actually sold by Apparel Company-l and, in furtherance of
that scheme, transmitted and caused to be transmitted email
communications containing the above-described invoices from
Factoring Company-l in New York to a second company for
collection (“Factoring Company-Z”) in Virginia.

(Title l8, United States Code, Sections 1343, 1349, and 2.)

COU'NT TWO
(Money Laundering)

The Grand Jury further charges:

2. From at least in or about July 2018 up to and
including at least in or about December 2018, in the Southern
District of New York and elsewhere, IBRAHIM MIZRAHI, a/k/a
“Albert Mizrahi,” a/k/a “Abraham Mizrahi,” the defendant, in
part while on pretrial release, did knowingly conduct and
attempt to conduct financial transactions affecting interstate
and foreign commerce, which involved the proceeds of a specified
unlawful activity, that is the wire fraud charged in Count One
of this Indictment, knowing that the transactions were designed

in whole and in part to conceal and disguise the nature,

Case 1:18-cr-00889-.]I\/|F Document 17 Filed 01/15/19 Page 3 of 6

location, source, ownership, and control of the proceeds of said
specified unlawful activity and that while conducting and
attempting to conduct such financial transactions knew that the
property involved in the financial transactions represented the
proceeds of some form of unlawful activity,

3. The defendant was on pretrial release pursuant to an
order dated November 13, 2018 of the United States District
Court for the Southern District of New York, Case No. 18 Mag.
9527, which order notified the defendant of the potential effect
of committing an offense while on pretrial release.

(Title 18, United States Code, Sections 1956(a)(1)(B)(i),
3147, and 2.)

FORFEITURE ALLEGATION

 

4. As a result of committing the offense alleged in Count
One of this Indictment, IBRAHIM MIZRAHI, a/k/a “Albert Mizrahi,”
a/k/a “Abraham Mizrahi,” the defendant, shall forfeit to the
United States, pursuant to Title 18, United States Code, Section
981(a)(1)(C) and Title 28 United States Code, Section 2461(c),
any and all property, real and personal, that constitutes or is
derived from proceeds traceable to the commission of said
offense, including but not limited to a sum of money in United
States currency representing the amount of proceeds traceable to
the commission of said offense and the following specific

property: One blue Bentley Continental GT, VIN Number

Case 1:18-cr-00889-.]I\/|F Document 17 Filed 01/15/19 Page 4 of 6

SCBFH7ZA1GC052269.

5. As a result of committing the offense alleged in Count
Two of this Indictment, IBRAHIM MIZRAHI, a/k/a “Albert Mizrahi,”
a/k/a “Abraham Mizrahi,” the defendant, shall forfeit to the
United States, pursuant to Title 18, United States Code, Section
982(a)(1), any and all property, real and personal, involved in
said offense, or any property traceable to such property,
including but not limited to a sum of money in United States
currency representing the amount of property involved in said
offense and the following specific property: One blue Bentley

Continental GT, VIN Number SCBFH7ZA1GC052269.

Substitute Asset Provision

 

6. If any of the above-described forfeitable property, as

a result of any act or omission of the defendant:

a. cannot be located upon the exercise of due
diligence;
b. has been transferred or sold to, or deposited

with, a third person;

c. has been placed beyond the jurisdiction of the
COurt;

d. has been substantially diminished in value; or

e. has been commingled with other property which

cannot be subdivided without difficulty;
it is the intent of the United States, pursuant to Title 21,
United States Code, Section 853(p) and Title 28, United States

Code, Section 246l(c), to seek forfeiture of any other property

Case 1:18-cr-00889-.]I\/|F Document 17 Filed 01/15/19 Page 5 of 6

of the defendant up to the value of the above forfeitable
property,
(Title 18, United States Code, Sections 981 and 982;

Title 21, United States Code, Section 853; and
Title 28, United States Code, Section 2461.)

FoR'SPE§soN \) GEOFF£SK BERMAN

United States Attorney

 

Case 1:18-cr-00889-.]I\/|F Document 17 Filed 01/15/19 Page 6 of 6

Form No. USA-33s-274 (Ed. 9-25~58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
V'.
IBRAHIM MIZRAHI,
a/k/a “Albert Mizrahi,”

a/k/a “Abraham Mizrahi,”

Defendant.

 

SUPERSEDING INDICTMENT

 

`Sl 18 cr. 889 (JMF)

(18 U.S.C. §§ 1343, 1349,
1956(&)(1)(B)(i), 3147, & 2.)

GEOFFREY s ./BE~RMAN

Unite S te Atto n

 

FOI`€peI`@

 

‘/ 'S'/ m nazzaro/M-
§w€-”r§ wmcwz;/UT
USAM§ /U€TBOBAJ

@

 

 

